Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED DESCRIPTION
1.	This action is in response the application filed on 08/15/2019
2.	Claims 1-16 are pending.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in Foreign Application Priority Number  10-2018-0142016  filed on 11/16/2018.

Drawings
4.	The drawings filed on 08/15/2019 have been accepted by the Examiner.

Examiner’s Notes

5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.




Claim Rejections - 35 USC §102
6.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7.	 Claims1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(l)(a)(2) as being anticipated by Nakano (US 20190235855)

As per claim 1, Nakano (US 20190235855) discloses:  An apparatus of providing an update for a vehicle, the apparatus comprising: [0022] [0052] (“FIG. 1, the program update system of this embodiment includes vehicles 1”), [0115];
 
a plurality of controllers [0021] [0023] ([0055] “Communication groups (on-vehicle networks), each being formed by a plurality of ECUs 30 bus-connected to a common in-vehicle communication line, are present in the vehicle 1”) where ECUs that formed plurality of communication groups are Plurality of controllers, [0070] The plurality of ECUs 30 are connected to the in-vehicle communication unit 14 via the in-vehicle communication lines arranged in the vehicle”);
a communication circuit configured to communicate with a server; [0058]  “The wireless communication unit 15 is communicably connected to the wide-area communication network 2 such as a mobile phone network, and is connected to the gateway 10 via an in-vehicle communication line. The gateway 10 transmits, to the ECUs 30, information that has been received from external devices such as the management server 5 and the DL server 6 via the wide-area communication network 2 by the wireless communication unit 15”) [0052] [0053] [0061];
a memory configured to store data received from the server ([0069] [0090] [0091] [0179]);

and a control circuit electrically connected to the plurality of controllers, the communication circuit, and the memory, wherein the control circuit is configured to: [0054]  [0055] [0055] Communication groups (on-vehicle networks), each being formed by a plurality of ECUs 30 bus-connected to a common in-vehicle communication line, are present in the vehicle 1, and the gateway 10 functions as a relay device that relays communication between the communication groups and communication between each ECU 30 and external devices. Therefore, a plurality of in-vehicle communication lines are connected to the gateway 10 ( [0056] [0057] [0058] [0076] [0069] [0142] );

when an update for a plurality of target controllers among the plurality of controllers is required, (Abstract, storage unit configured to store therein a plurality of update programs for simultaneous update required for the plurality of control devices, [0006] [0007] [0008], where the plurality of control devices are the plurality of target controllers among the plurality of controllers ([0055] Communication groups (on-vehicle networks), each being formed by a plurality of ECUs 30 bus-connected to a common in-vehicle communication line, are present in the vehicle 1”) where the ECUs are plurality of controller devices that form a communication groups (controller);

set an order of the update based on a preset priority [0016] FIG. 8 is a diagram showing an update schedule… in the case where the scheduling process is performed, in comparison with each other; [0029] “the control unit determines a transmission order of the plurality of update programs in accordance with a predetermined condition”) where the predetermined condition is a scheduling condition [0031] Preferably, the predetermined condition is a scheduling condition that allows a required simultaneous-update time”) clearly shows set an order of the updated based on a preset priority as claimed  and a size of update data, which correspond to each of the plurality of target controllers, ([0127] The scheduling process uses the first to third time periods …The information regarding the update program is, for example, the data size of the update program”) where scheduling (set an order) is based on time periods and the timing information is determined by the size of the data of the updated program 
receive the update data corresponding to each of the plurality of target controllers, from the server using the communication circuit in the set order, 
 and update the plurality of target controllers in the set order using the received update data [0013] [0021] a plurality of programs, which are control programs for a plurality of ECUs related to each other, may be required to be updated at the same timing. Update of each control program is performed such that a program for update is provided to the corresponding ECU, and the ECU rewrites the control program. Therefore, a "required update time", which is a time required for update of a control program in one ECU, includes a time required for transmitting an update program to the ECU, and a time required for rewriting the control program.. receive the data from the server is shown in [0058] “The gateway 10 transmits, to the ECUs 30, information that has been received from external devices such as the management server 5 and the DL server 6 via the wide-area communication network 2 by the wireless communication unit 15”).
As per claim 2 the rejection of claim 1 is incorporated and further Nakano discloses: wherein the control circuit is further configured to: check version information of the update data corresponding to each of the plurality of controllers, [0097] In the revision table RT shown in FIG. 4, the versions of the control programs of the respective ECUs 1 to 3, which are included in the same revision number, have been subjected to validation by the automobile manufacturer [0099]. which is stored in the server [0102] However, in the revision table RT actually held by the management server 5, version information similar to above is recorded for each of the vehicle identification numbers (VIN) of all the vehicles 1 owned by the registered members of the management server 5. In the DL server 6, a plurality of update programs relating to all the ECUs 30 are stored;
and determine the plurality of target controllers, which require the update, among the plurality of controllers based on the version information of the update data (Abstract, a plurality of update programs for simultaneous update required for the plurality of control 
As per claim 3 the rejection of claim 1 is incorporated and further Nakano discloses:  wherein the control circuit is further configured to: set the order of the update based on the preset priority [0016] FIG. 8 is a diagram showing an update schedule… in the case where the scheduling process is performed, in comparison with each other; [0029] “the control unit determines a transmission order of the plurality of update programs in accordance with a predetermined condition”) where the predetermined condition is a scheduling condition [0031] Preferably, the predetermined condition is a scheduling condition that allows a required simultaneous-update time”) clearly shows set an order of the updated based on a preset priority as claimed, 
and when two or more target controllers among the plurality of target controllers have a same preset priority (Abstract, [0019],[0021] [0022], 
set the order of the update for the two or more target controllers having the same preset priority based on the size of the update data [0021]  [0022]  [0024], a program update system, and a program update method which are able to reduce the required simultaneous-update time when a plurality of programs are updated at the same timing”) [0025] [0028] [0047] [0144] reduce the required time for transmission is based on size of update data [0127] therefore, it clearly indicates set the order of the update for target controllers that having same preset order based on the size of the update data as claimed. 
As per claim 4 the rejection of claim 3 is incorporated and further Nakano discloses:   wherein the control circuit is further configured to: update first a target controller, which has a smaller size of the update data among the two or more target controllers [0156] [0157] [0158] [0162] [0163] where determine the schedule for the update where the update time is significantly shorter and the update time is depend on the data size of the update data [0127].

As per claim 6 the rejection of claim 5 is incorporated and further Nakano discloses:  wherein the control circuit is further configured to: identify two or more target controllers, which perform cooperative control with each other, among the plurality of target controllers as the two or more target controllers that are related to each other. [0055]  [0056] [0056]  where ECUs are the target controllers; where ECU A, B and C are the identified target controllers as claimed. 
As per claim 7 the rejection of claim 5 is incorporated and further Nakano discloses: wherein the control circuit is further configured to: simultaneously receive the update data corresponding to all of the two or more target controllers, from the server using the communication circuit (Abstract, [0006] [0007] [0008]) where update data receive from the server is shown in [0069] “update programs and the like for the respective ECUs 30, received from the DL server”). 
Claims 9-15 are the method claims corresponding to the apparatus claims 1-7 respectively and rejected under the same reason set forth in connection of the rejection of claims 1-7 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

8.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano(US 20190235855)  and further in view of MOELLER et al (US 20160371077), hereinafter Moeller
  As per claim 8 the rejection of claim 5 is incorporated and further Nakano discloses: wherein the control circuit performs the update for the two or more target controllers at the same time (Abstract, [0019],[0021] [0022],” a plurality of ECUs need to be updated at the same timing, each of the ECUs executes the aforementioned operation for update. … updat3ed at the same timing”);
target controllers performing cooperative control with each other [0010] [0054] [0059].
Nakano does not specifically disclose by merging the update data . However, in an analogous art MOELLER; discloses the above limitation (Moelier, Abstract, “for selecting said target vehicle group and generating a differential update package (DUP) comprising an update manager”) where update package is the combination of the update data [0024]). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Moelier,  with the method of Nakano.  The modification would be obvious because one of the ordinary skill in the art would be motivated to  reduce the  download time and cost to update the ECU images. 




				Conclusion
	9.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Quin  (US 20190138292) discloses:   UPDATING A CONTROLLER UNIT IN A VEHICLE.

KRESSE; US 20150358955 A1  discloses: TRANSFER OF DIGITAL DATA TO MOBILE SOFTWARE SYSTEMS; If the digital data is valid for the vehicle, the verification module 210 sends the digital data to the vehicle. For example, the digital data may include a series of updates having different data sizes, and the verification module 210 may determine an order to transmit the series of updates to the vehicle based on the different data sizes.

THROOP US 20160077827 discloses: A vehicle sends pedigree information to the server system which then identifies relevant update files and corresponding current draw and reflash time data for the particular vehicle. The relevant update files and corresponding data are sent to the particular vehicle.

Hoffman US 20140109075 discloses An automobile, vehicle, vessel or other device may include a plurality of modules, software applications, computer program products, controllers or other logically executing entities to facilitate controlling, implementing or otherwise enabling various operations according to computer-readable instructions, code or other information stored within a memory, such as within a file or other memory construct. A controller having capabilities sufficient to facilitate updating, modifying, creating or otherwise manipulating such stored files and/or corresponding instructions is contemplated.

Seki US 20190354364 discloses:  update programs according to the determined priority levels in descending order of the priority levels. The determination unit determines the priority levels on the basis of one or more safety indices that are associated with each of the plurality of update programs stored in the memory.

NAGAMURA US 20200322830 discloses: whereby the process of updating the correspondence information can be efficiently performed. In addition, since the amount of data of the post-update correspondence information can be reduced, for example, communication load in the on-vehicle network can be reduced.

Sasaki US 20140344798 A1 discloses: The controller management apparatus includes: acquisition means that acquires new version of software relating to a specific action description, transmitted externally; selection means that selects a controller requiring upgrade from among the plurality of controllers; and a transmission part that transmits the new version of software to the controller selected by the selection means. The plurality of controllers each includes: storing means that stores software to control the production equipment on a basis of an action description to operate the production equipment; change means that changes software stored in the storing means; and a reception part that receives the new version of software transmitted from the transmission part. The selection means selects, from among the plurality of controllers, a controller including the specific action description as the controller requiring upgrade.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571 -272-3698. The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M - 9:30 P.M (E.T).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652. The fax number for this group is (571} 273-8300. Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status htto://baiHjirectuspto.qoy. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886) 217-9197 (toll-free), if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 788-9199 (in the USA or Canada) or (571) 272-1000.
/CHAMELI DAS/Primary Examiner, Art Unit 2196